     Case 3:19-cv-01061-JLS-BLM Document 27 Filed 10/08/20 PageID.279 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                      Case No.: 19-CV-1061 JLS (BLM)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING AND
13   v.                                                 TAKING MATTER UNDER
                                                        SUBMISSION WITHOUT ORAL
14   SALVADOR LINARES; NOEMI
                                                        ARGUMENT
     LINARES; MARIA ALICIA PADILLA;
15
     JORGE PEDRAZA; and DOES 1–10,
                                                        (ECF No. 25)
16                                 Defendants.
17
18         Presently before the Court is Plaintiff Chris Langer’s Amended Application for
19   Default Judgment by Court Against Salavdor Linares, Noemi Linares and Jorge Pedraza
20   (ECF No. 25). The Court VACATES the hearing set for October 15, 2020, and takes the
21   matter under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
22         IT IS SO ORDERED.
23   Dated: October 8, 2020
24
25
26
27
28

                                                    1
                                                                             19-CV-1061 JLS (BLM)
